Citation Nr: 1412134	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for adrenocortical carcinoma, to include as secondary to Agent Orange; and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1968, with service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied a claim to reopen a claim for service connection for adrenocortical carcinoma due to lack of new and material evidence.  The Veteran did not appeal.  

2.  The evidence received since the prior denial of service connection for adrenocortical carcinoma was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

4.  The evidence is in equipoise as to whether the Veteran's adrenocortical carcinoma is related to active service.  



CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The evidence received since the March 2007 rating decision is new and material and the claim for service connection for adrenocortical carcinoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013)

3.  Resolving all doubt in the Veteran's favor, the Veteran's adrenocortical carcinoma is related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for adrenocortical carcinoma and that service connection can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a)(2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran has an extensive history of claims to reopen his previously denied claim for service connection for adrenocortical carcinoma as secondary to herbicide exposure.

In November 1992, the Veteran filed a claim for service connection for adrenocortical carcinoma, secondary to Agent Orange.  A March 1994 rating decision denied the claim for lack of a nexus between the Veteran's disability and service, on a direct, presumptive, secondary or aggravated basis.  The Veteran perfected his substantive appeal in August 1994.  In October 1996, the Board remanded the matter for further development and subsequently in February 1999, requested an opinion from a medical specialist from the Veterans Health Administration (VHA).  Ultimately, in April 1999, the Board denied the Veteran's claim for service connection for epithelioid carcinoma claimed as due to exposure to Agent Orange.  The Board found that the Veteran did not have a presumptive disease based on his exposure to Agent Orange or a disease that was directly related to his active service.  The Veteran filed a motion for reconsideration, which was denied in September 1999.  

In September 1999, the Veteran submitted medical evidence, which the RO construed as a claim to reopen his previously denied claim for service connection for epithelioid carcinoma.  A July 2000 rating decision denied the claim due to lack of new and material evidence.  The Veteran was notified of his appellate rights.  Within one year, in October 2000, the Veteran submitted medical evidence, which the RO construed as a claim to reopen his previously denied claim for service connection for epithelioid carcinoma.  A January 2001 rating decision denied the claim due to lack of new and material evidence.  The Veteran was notified of his appellate rights, but did not appeal.

In October 2003, the Veteran filed a claim to reopen his claim for service connection for epithelioid carcinoma.  A June 2004 rating decision denied the claim due to lack of new and material evidence.  The Veteran was notified of his appellate rights, but did not appeal.

In February 2005, the Veteran filed a claim to reopen his claim for service connection for epithelioid carcinoma.  A July 2005 rating decision denied the claim due to lack of new and material evidence.  The Veteran was notified of his appellate rights, but did not appeal. 

In November 2006, the Veteran filed a claim to reopen his claim for service connection for epitheloid carcinoma, adrenocortical carcinoma.  A March 2007 rating decision denied the claim due to lack of new and material evidence.  The Veteran was notified of his appellate rights.  The Veteran was notified of his appellate rights, but did not appeal.

Most recently, in May 2009, the Veteran filed a claim to reopen his claim for service connection for adrenocortical carcinoma.  A July 2009 rating decision denied the claim due to lack of new and material evidence.  Within a year of the July 2009 rating decision - in August 2009 - the Veteran submitted a statement which essentially requested consideration of the July 2009 rating decision.  In a September 2009 rating decision, the RO denied the claim again for lack of new and material evidence.  The Veteran filed a notice of disagreement in November 2009 and perfected his substantive appeal in May 2010.  

Since the previous denial, medical evidence includes a letter from Dr. J.B., dated June 2009; duplicate letters from Drs. P.B. and A.C., dated September 1998, September 2000 and October 2000; and VA treatment records, dated May 2009 through May 2011.  As the June 2009 letter from Dr. J.B. and VA treatment records from May 2009 through May 2011 were not previously submitted to agency decisionmakers, they must be considered new evidence.  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  The June 2009 letter from Dr. J.B. tends to show a nexus between the Veteran's disability and service, which was the basis for the previous denial.  

Accordingly, the Veteran's claim for service connection for adrenocortical carcinoma, is reopened.  

III.  Service Connection for Adrenocortical Carcinoma

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii)(2013).

If a Veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e)(2013).

The Agent Orange Act of 1991 requires that when the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, NAS issued Veterans and Agent Orange: Update 2010 (Update 10).  Based on Update 10 and prior NAS reports, the Secretary determined that a presumption of service connection, based on exposure to herbicides in the Republic of Vietnam is not warranted for a list of health outcomes, to include, renal cancer (kidney and renal pelvis), cancers of the pleur, mediastinum, and other unspecified sites within respiratory system and intrathoracic organs.  

Here, the Veteran's DD-214 reflects that the Veteran served 4 months, 22 days in Vietnam during September 1966 and September 1968.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with adrenocortical carcinoma in October 1991.  This condition is not listed as a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
Here, the record reflects competent and credible evidence that the Veteran was diagnosed with adrenocortical cancer.  Next, as previously stated, the Veteran is presumed to have been exposed to Agent Orange while serving in Vietnam.  

Having thus determined that the Veteran has a current disability and exposure to Agent Orange while in service, the final question before the Board is whether the Veteran's adrenocortical cancer is related to active service.  Here, the Board finds that the evidence is at least in relative equipoise.  There are conflicting medical opinions of record.  The Board will address each in turn.  

In February 1999, at the Board's request, the VA Assistant Chief of Hematology and Oncology stated that there was no link between exposure to Agent Orange and adrenocortical carcinoma.  Specifically, the VHA specialist stated that there were "no known causative agents for adrenocortical carcinoma [and] [t]he majority of adrenal cancers occur sporadically."  Additionally, the VHA specialist stated that the Veteran's tumor was an adrenocortical carcinoma histologically and [could] not be considered to be a form of epithelioid sarcoma or other sarcoma."

In a June 2009 letter, Dr. J.B., Chief of Internal Medicine at the Carl T. Hayden VA Medical Center in Phoenix opined that "there is data to support a causal relation[ship] between [the Veteran's] tumor and [Agent Orange]."  In this regard, Dr. J.B. stated that, "[t]he Institute of Medicine has demonstrated limited but definite causal relationship between Dioxin and some non-sarcomatous tumors such as those of the respiratory tract . . . [s]o, not all neoplasms associated with dioxin are necessarily of connective tissue origin."  He further explained that "[g]iven the rarity of [the Veteran's] cancer, epidemiologic data is relatively sparse," but cites to two articles which he believes supports his opinion.  

In December 2013, the Board requested a VHA opinion to address the following questions: (1) Are there new medical principles which establish a link between non-sarcomatous tumors and Agent Orange? and (2) Is it at least as likely as not that the Veteran's adrenocortical carcinoma - a non-sarcomatous condition - is related to his presumed exposure to Agent Orange in service?  In a January 2014 opinion, Dr. M.A. opined that there are no new medical principles which establish a link between non-sarcomatous tumors and Agent Orange.  She further opined that there is "no direct data to support the causal relationship between [the Veteran's] medical condition and the offending agent."  However, she states that there were a "few studies (e.g. in 2007 and 2010) from [the] National Toxicology program [which] show the effects of dioxin in various organs in the body[,] including [the] adrenal cortex."  She concludes that "[d]ue to the rarity of this cancer, a direct causal relationship may never be known between dioxin and adrenocortical cancers prospectively."

The Board finds the opposing medical opinions are of equal probative value.  They were all offered by medical professionals.  They were based on the Veteran's service and medical history as well as sound medical principles.  The 1999 VHA letter offers a well-reasoned opinion which refutes any nexus between the Veteran's adrenocortical carcinoma and Agent Orange.  It is based on the medical knowledge available at that time.  Dr. J.B.'s 2009 letter states that there is a nexus between the Veteran's tumor and Agent Orange and cites to studies which demonstrate a connection between adrenocortical carcinomas and soft tissue neoplasms.  

Dr. M.A.'s opinion does not appear to support a nexus between the Veteran's adrenocortical carcinoma and Agent Orange, but her rationale supports the Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  In this regard, Dr. M.A. admits that there is a "biological plausibility between [the Veteran's] condition and the offending agent, but claims there is not enough evidence to "directly support a causal association."  However, the Board notes that the legal threshold for granting service connection is based on a "as likely as not" standard, which does not mean within the realm of medical possibility, but rather that the evidence is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find favor of a conclusion as it is to find against it.  Therefore, the Board finds that Dr. M.A.'s opinion which finds a "biological plausibility" between the Veteran's condition and service to be considerably probative.  Further, Dr. M.A. cites to 2007 and 2010 studies on the matter which were not previously available when the previous 1999 VHA opinion was written.  The 2007 and 2010 studies appear to suggest a change in medical knowledge on the subject of this Veteran's type of carcinoma.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for adrenocortical carcinoma is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for adrenocortical carcinoma, to include as secondary to Agent Orange is reopened.

Entitlement to service connection for adrenocortical carcinoma is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


